Per Curiam.
We bave examined all tbe exceptions, and, upon perusal of tbe entire record, we are of opinion that there is no prejudicial error. Tbe court below charged tbe principles of law applicable to tbe relevant facts, and we are of opinion that tbe charge is a sufficient compliance with C. S., 564. Tbe evidence admitted was competent and there bave been no errors committed in tbe trial prejudicial to tbe defendant. Tbe plaintiffs contended that the. defendants are liable for negligence, and tbe defendants contended that they are liable only in tbe case of negligence. We are of opinion that tbe case has been tried in accordance with tbe ¿ceepted theory of tbe parties, and tbe jury has settled tbe fácts in a trial free from prejudicial error. Therefore, there is
No error.